EXHIBIT 10.4

 

AMENDMENT TO THE TIDEWATER INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PREAMBLE

Tidewater, Inc. (“Employer”) is the sponsor of the Tidewater, Inc. Supplemental
Executive Retirement Plan (“Plan”), which was adopted effective July 1, 1991.
The Plan document has been amended from time to time, and was restated most
recently effective January 1, 2008. On December 10, 2008, the Compensation
Committee of Tidewater’s Board of Directors authorized an amendment to the Plan
document to provide for a lump-sum payment option generally and for a lump sum
payment option on July 1, 2009 for participants who have terminated employment
with the Employer. Pursuant to the power of the Employer to amend the Plan
document, as provided in Article 10 thereof, the Plan document is hereby amended
as provided herein.

I.

Effective December 10, 2008, the third paragraph of Section 7.1 of the Plan
document shall be amended to read in its entirety as follows:

The Plan Benefit will be paid in the form of a single life annuity or, if
married, in the form of a 50% joint and survivor annuity, unless a different
form is elected. The different forms include the forms available under the
Pension Plan as well as a lump sum benefit.

The lump sum benefit will be calculated using actuarial factors set forth in the
Pension Plan, except that the interest rate used for the purpose of computing a
lump sum payment shall be the 10-year Treasury constant maturity rate published
in the month prior to the month in which the distribution is payable, plus 225
basis points

If the form of payment is an annuity and therefore, the Plan Benefit commences
on the first day of the seventh month following termination of employment, the
first payment shall be a catch-up payment equal to the total monthly benefit
payments that the Employee would have received if a payment had been made
starting with the first day of the month following termination of employment.

II.

Effective December 10, 2008, a new section 7.8 shall be added to the Plan
document, to read as follows:

 

  7.8

One-Time Lump Sum Payment Option.

 

  (a)

Each Participant who as of December 10, 2008 has earned a benefit under the Plan
but is no longer an Employee of the Employer (an “Eligible Participant”) shall
have a one-time option during the period beginning on

 

1



--------------------------------------------------------------------------------

 

December 10, 2008 and ending December 31, 2008 (“Election Window”) to elect to
receive a lump sum payment on July 1, 2009, representing the Eligible
Participant’s entire interest in the Plan. This Section 7.8 is intended to make
use of the transition relief under Code Section 409A, and must be administered
so as to comply with the requirements of Paragraph 7.2(b).

 

  (b)

This one-time lump sum benefit will be calculated as stated in the Pension Plan,
except that the interest rate used for the purposes of computing a lump sum
payment shall be the 10 year Treasury constant maturity rate published in June
2009, plus 225 basis points.

 

  (c)

The Eligible Participant must make the lump-sum-payment election during the
Election Window by completing the lump sum option on an election form, dating
and signing the form and delivering it to the Company during the Election
Window. If the Eligible Participant is receiving benefits on December 10, 2008,
and has a survivor annuity form of payment, the survivor annuitant must also
consent to the lump sum payment election on the form. If the election form is
not returned by the Eligible Participant during the Election Window or if the
Eligible Participant does return the form but does not properly elect on the
form to receive a lump sum payment, the Eligible Participant will only be
eligible to receive in the future or to continue receiving, as the case may be,
annuity based payments under the Plan. As of December 31, 2008, the election
made (or the failure to make an election) by the Eligible Participant (and
spouse or other joint annuitant, if applicable) is final and binding on and
irrevocable and unamendable by the Eligible Participant, his estate, successors,
beneficiaries and survivor annuitants, and may not be changed.

 

  (d)

If an Eligible Participant who is receiving annuity payments as of December 10,
2008 elects to receive a lump sum payment during the Election Window, the
annuity payments will continue to the Participant, or the Participant’s survivor
annuitant, if any, through the June 2009 payment. The annuity payments will
thereafter cease.

 

  (e)

If an Eligible Participant elects during the Election Window to take a lump sum
payment, the lump sum payment will be made on July 1, 2009 to the Eligible
Participant, or if the Eligible Participant dies before July 1, 2009, the lump
sum payment will be made to the Participant’s survivor annuitant, if any, or the
Participant’s beneficiaries.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

ATTEST:   

Secretary

(Corporate Seal)

 

EXECUTED effective this              day of                         , 2008.

 

WITNESSES:     TIDEWATER INC.       By:   /s/ Bruce D. Lundstrom        

Bruce D. Lundstrom

Executive Vice President, General

Counsel and Secretary

 

3